
	

113 S2448 IS: Servicemember Higher Education Protection Act
U.S. Senate
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2448
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2014
			Mrs. Hagan introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To protect servicemembers in higher education, and for other purposes.
	
	1.Short titleThis Act may be cited as the Servicemember Higher Education Protection Act.
		
			2.
			References
			Except as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
		
			3.
			Benefits for borrowers who are members of the Armed Forces
			Section 131(f) is amended to read as
			 follows:
			
				
					(f)
					Benefits for members of the Armed Forces
					
						(1)
						Website
						
							(A)
							In General
							The Secretary, in coordination with the Secretary of Defense and the Secretary of Veterans Affairs,
			 shall create a revised and updated searchable Internet website that—
							
								(i)
								contains information, in simple and understandable terms, about all Federal and State student
			 financial assistance, readmission requirements under section 484C, and
			 other student services, for which members of the Armed Forces (including
			 members of the National Guard and Reserves), veterans, and the dependents
			 of such members or veterans may be eligible; and
							
								(ii)
								is easily accessible through the Internet website described in subsection (e)(3).
							
							(B)
							Implementation
							Not later than 365 days after the date of the enactment of the Servicemember Higher Education Protection Act, the Secretary shall make publicly available the revised and updated Internet
			 website described in
			 subparagraph (A).
						
							(C)
							Dissemination
							The Secretary, in coordination with the Secretary of Defense and the Secretary of Veterans Affairs,
			 shall make the availability of the Internet website
			 described in subparagraph (A) widely known to members of the Armed Forces
			 (including members of the National Guard and Reserves), veterans, the
			 dependents of such members or veterans, States, institutions of higher
			 education, and the general public.
						
							(D)
							Definition
							In this paragraph, the term Federal and State student financial assistance means any grant, loan, work assistance, tuition assistance, scholarship, fellowship, or other form
			 of financial aid for pursuing a postsecondary education that is—
							
								(i)
								administered, sponsored, or supported by the Department of Education, the Department of Defense,
			 the Department of Veterans Affairs, or a State; and
							
								(ii)
								available to members of the Armed Forces (including members of the National Guard and Reserves),
			 veterans, or the dependents of such members or veterans.
							
						(2)
						Enrollment Form
						
							(A)
							In General
							The Secretary, in consultation with the Director of the Bureau of Consumer Financial Protection
			 and the heads of any other relevant Federal agencies, shall create a
			 simplified disclosure and enrollment form for borrowers who are performing
			 eligible military service (as defined in section 481(d)).
						
							(B)
							Contents
							The disclosure and enrollment form described in subparagraph (A) shall include—
							
								(i)
								information about the benefits and protections under title IV and under the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 501 et seq.) that are available to such
			 borrowers because of their status as borrowers who are performing eligible
			 military service (as defined in section 481(d)); and
								(ii)
								an opportunity for the borrower, by completing the enrollment form, to invoke certain protections,
			 activate certain benefits, and enroll in certain programs that may be
			 available to that borrower, which shall include the opportunity—
								
									(I)
									to invoke applicable  protections that are available under the Servicemembers Civil Relief Act
			 (50 U.S.C.
			 App. 501 et seq.), as such protections relate to Federal student loans
			 under title IV; and
								
									(II)
									to activate or enroll in any other applicable benefits that are available to such borrower under
			 this Act due to the borrower's status as a borrower who is performing
			 eligible military service (as defined in section 481(d)), such as
			 eligibility for a deferment or
			 eligibility for a period during which interest shall not accrue.
								
							(C)
							Implementation
							Not later than 365 days after the date of the enactment of the Servicemember Higher Education Protection Act, the Secretary shall make available to eligible institutions, eligible lenders, and personnel at
			 the Department of Defense and other Federal agencies that provide services
			 to borrowers who are members of the Armed Forces or the
			 dependents of such members or individuals performing eligible military
			 service, the disclosure and  enrollment form
			 described in subparagraph (A).
						
							(D)
							Notice Requirements
							
								(i)
								SCRA interest rate limitation
								The completion of the disclosure and enrollment form created pursuant to subparagraph (A) by the
			 borrower of a loan made, insured, or guaranteed under part B or part D of 
			 title IV who is otherwise subject to the interest rate limitation in
			 subsection (a) of section 207 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 527(a)) and submittal of
			 such form to the Secretary shall be considered, for purposes of such
			 section, provision to the creditor of written notice as described in
			 subsection (b)(1) of such section.
							
								(ii)
								FFEL Lenders
								The Secretary shall provide each such disclosure and  enrollment form completed and submitted by a
			 borrower of a loan made, insured, or guaranteed under part B of title IV
			 who is otherwise subject to the interest rate limitation in subsection (a)
			 of section 207 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 527(a)) to any applicable
			 eligible lender under part B of title IV so as to satisfy the provision to
			 the lender of written notice as described in subsection (b)(1) of such
			 section.
							.
			4.
			POC in the FSA Ombudsman for members of the Armed Forces and veterans
			Section 141(f) (20 U.S.C. 1018(f)) is amended—
			
				(1)
				by redesignating paragraph (4) as paragraph (5);  and
			
				(2)
				by inserting after paragraph (3) the following:
				
					
						(4)
						Military and Veteran Point of Contact
						
							(A)
							In general
							The Chief Operating Officer, in consultation with the Secretary, shall appoint a designated
			 military and veteran point of contact within the office of the Student
			 Loan Ombudsman.
						
							(B)
							Functions
							The designated military and veteran point of contact described in subparagraph (A)  shall—
							
								(i)
								monitor the complaints received from the Ombudsman under paragraph (3)(A)  from, and provide timely
			 assistance to, members of
			 the Armed Forces (including members of the National Guard and Reserves),
			 veterans, and their dependents;
							
								(ii)
								coordinate with other agencies, including the Department of Defense, the Department of Veterans
			 Affairs, and the Bureau of Consumer Financial Protection, to ensure that
			 members of the Armed Forces, veterans,  and the dependents of members of
			 the Armed Forces and
			 veterans, who are students, borrowers, or potential borrowers, are aware
			 of the availability and functions of the Ombudsman;  and
							
								(iii)
								issue to the Committee on Health, Education, Labor, and Pensions of the Senate,  the Committee on
			 Education and the Workforce of the House of Representatives, the Committee
			 on Veterans' Affairs of the Senate, the Committee on Veterans' Affairs of
			 the House of Representatives, the Committee on Armed Services of the
			 Senate, and the Committee on Armed Services of the House of
			 Representatives an annual report on the challenges that such members of
			 the Armed Forces, veterans, and dependents are facing
			 as students, borrowers, and potential borrowers.
							.
			
			5.
			Disability determinations
			
				(a)
				Amendment to the Higher Education Act of 1965
				Section 437(a)(2) (20 U.S.C. 1087(a)(2)) is amended to read as follows:
				
					
						(2)
						Disability determinations
						
							(A)
							In General
							A borrower who has been assigned a disability rating of 100 percent (or a combination of ratings
			 equaling 100 percent or more) by the Secretary of Veterans Affairs or the
			 Secretary of Defense for a service-connected disability (as defined in
			 section 101 of title 38, United States Code)  and who
			 provides documentation of such rating to the Secretary of
			 Education, shall be considered permanently and totally disabled for the
			 purpose of discharging such borrower's loans under this subsection, and
			 such borrower shall not be required to present any additional
			 documentation for purposes of this subsection.
						
							(B)
							Rating of disability
							A disability rating described in subparagraph
			 (A), or similar determination of unemployability by the Secretary of
			 Veterans
			 Affairs or the Department of Defense, transmitted in accordance with
			 subparagraph (C) shall be considered sufficient documentation for purposes
			 of this subsection.
						
							(C)
							Transfer of information
							Not later than 180 days after the date of enactment of the Servicemember Higher Education Protection Act, the Secretary, in coordination with the Secretary of Defense and the Secretary of Veterans
			 Affairs, shall create a system through which the applicable disability
			 ratings (or alternative means of  transmitting a determination of
			 unemployability) shall be automatically transmitted from the Department of
			 Defense or the Department of Veterans Affairs, as the case may be, to the
			 Department of Education and shall satisfy the documentation requirement
			 described in this paragraph.  The Secretary shall have the authority to
			 enter into any agreements necessary to implement the requirements of this
			 paragraph.
						. 
			
				(b)
				Reports
				
					(1)
					Plan
					Not later than 90 days after the date of the enactment of this Act, the Secretary of Education
			 shall submit to the appropriate committees of Congress a report that
			 includes a plan to carry out the activities described under  section
			 437(a)(2)(C) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087(a)(2)), as amended by this section.
				
					(2)
					Follow-up Report
					If the Secretary of Education has not carried out the activities described under section
			 437(a)(2)(C)
			 of the Higher Education Act
			 of 1965, as amended by this section, by the date that is 1 year after the
			 date of
			 enactment of
			 this Act, the Secretary of Education shall submit, by such date, a report
			 that includes an explanation of why those activities have not been
			 implemented and a description of any legislative changes that are
			 necessary to allow for the  implementation of such activities.
				
			6.
			Loan deferment for borrowers performing military service and certain spouses of members of the
			 Armed Forces
			
				(a)
				FFEL Loans
				Section 428(b)(1)(M) (20 U.S.C. 1078(b)(1)(M)) is amended—
				
					(1)
					by redesignating clause (iv) as clause (v);
				
					(2)
					in clause (iii), by striking the borrower— and all that follows through described in subclause (I) or (II); or and inserting the borrower is performing eligible military service,
			  and for the 180-day period following the demobilization date for such
			 eligible military service;; and
				
					(3)
					by inserting after clause (iii) the following:
					
						
							(iv)
							not in excess of 180 days after the effective movement date listed on the military orders of a
			 borrower's spouse if that spouse is a member of the Armed Forces who has
			 received military orders for a
			 permanent change of station; or
						.
				
				(b)
				Direct Loans
				Section 455(f)(2) (20 U.S.C. 1087e(f)(2)) is amended—
				
					(1)
					by redesignating subparagraph (D) as subparagraph (E);
				
					(2)
					in subparagraph (C), by striking the borrower— and all that follows through described in clause (i) or (ii); or and inserting the borrower is performing eligible military service,	and for the
			 180-day
			 period following the demobilization date for such eligible military
			 service; and
				
					(3)
					by inserting after subparagraph (C) the following:
					
						
							(D)
							any period not in excess of 180 days after the effective movement date listed on the military
			 orders of a
			 borrower's spouse if that spouse is a member of the Armed Forces who has
			 received military orders for a
			 permanent change of station; or
						.
				
				(c)
				Federal Perkins Loans
				
					(1)
					Section 464(c)(2)(A) (20 U.S.C. 1087dd(c)(2)(A)) is amended—
					
						(A)
						by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively;
					
						(B)
						in clause (iii), by striking the borrower— and all that follows through described in subclause (I) or (II); and inserting during which the borrower is performing eligible military service,
			  and for the 180-day period following the demobilization date for such
			 eligible military service;; and
					
						(C)
						by inserting after clause (iii) the following:
						
							
								(iv)
								not in excess of 180 days after the effective movement date listed on the military orders of a
			 borrower's spouse if that spouse is a member of the Armed Forces who has
			 received military orders for a
			 permanent change of station; or
							.
					
					(2)
					Section 465(a)(2)(D) (20 U.S.C. 1087ee(a)(2)(D)) is amended by striking qualifies for special pay under section 310 of title 37, United States Code, as an area of
			 hostilities and inserting is eligible military service.
				
				(d)
				Definition
				Section 481(d) (20 U.S.C. 1088(d)) is amended—(1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and(2)by inserting after paragraph (1) the following:
					
						
							(2)Eligible military serviceThe term eligible military service—(A)in the case of a member of a regular component of the Armed Forces, means full-time duty in the
			 Armed Forces, other than active duty for training (as defined in section
			 101 of title 38, United States Code);(B)in the case of a member of the reserve components of the Armed Forces, means service on active duty
			 under a call or order to active duty under section 688, 12301(a),
			 12301(d), 12301(g), 12302, or 12304 of title 10, United States Code, or
			 section 712 of title 14, United States Code;(C)in the case of a member of the Army National Guard of the United States or Air National Guard of
			 the United States, means, in addition to service described in subparagraph
			 (B), full-time service—(i)in the National Guard of a State for the purpose of organizing, administering, recruiting,
			 instructing, or training the National Guard; or(ii)in the National Guard under section 502(f) of title 32, United States Code, when authorized by the
			 President or the
			 Secretary of Defense for the purpose of responding to a national emergency
			 declared by the President and supported by Federal funds;(D)in the case of a servicemember who is a commissioned officer of the Public Health Service or the
			 National Oceanic and Atmospheric Administration, active service; and(E)does not include any period during which an individual—(i)was assigned full-time by the Armed Forces to a civilian institution for a course of education that
			 was substantially the same as established courses offered to civilians;(ii)serves as a cadet or midshipman at one of the military service academies of the United States; or(iii)serves under the provisions of section 12103(d) of title 10, United States Code, pursuant to an
			 enlistment in the Army National Guard or the Air National Guard, or as a
			 Reserve for service in the Army Reserve, Navy Reserve, Air Force Reserve,
			 Marine Corps Reserve, or Coast Guard Reserve..
				
			7.
			Public service loan forgiveness
			Section 455(m) (20 U.S.C. 1087e(m)) is amended—
			
				(1)
				by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
			
				(2)
				by inserting after paragraph (2) the following:
				
					
						(3)
						Lump sum payment
						For purposes of this subsection, if a borrower has enrolled in a repayment plan described in
			 paragraph (1)(A) and  makes a lump sum payment through a student loan
			 repayment program under section 2171 of
			 title 10, United States Code, or a similarly structured eligible repayment
			 program (as determined by the Secretary),  the Secretary will treat the
			 borrower as having made a number of qualifying payments equal to the
			 lesser
			 of—
						
							(A)
							the number, rounded to the nearest whole number, equal to the quotient of—
							
								(i)
								such lump sum payment; divided by
							
								(ii)
								the monthly payment amount that the borrower would have otherwise made under the  repayment plan
			 described in paragraph (1)(A) selected by the borrower; or
							
							(B)
							12 payments.
						. 
			
			8.
			Accrual of interest for members of the Armed Forces subject to hostile fire or imminent danger
			Section 455(o) is amended—
			
				(1)
				by striking paragraph (1) and inserting the following:
				
					
						(1)
						In General
						Notwithstanding any other provision of this part and in accordance with paragraphs (2) and (4), the
			 Secretary shall not charge interest on a loan made to a borrower under
			 this part for which the first disbursement is made on or after October 1,
			 2008, during the period in which a borrower who is performing eligible
			 military service (as defined in section 481(d)) is  serving in an area of
			 hostilities in which service qualifies for special pay
			 under section 310 of title 37, United States Code.
					; 
			
				(2)
				by striking paragraph (3) and inserting the following:
				
					
						(3)
						Implementation of accrual of interest provision for members of the Armed Forces
						
							(A)
							In General
							The Secretary shall enter into any necessary  agreements, including agreements	with
			 the Commissioner of Revenue and the Secretary of Defense—
							
								(i)
								to ensure that interest does not accrue for borrowers described in paragraph (1), in accordance
			 with this
			 subsection; and
							
								(ii)
								to obtain or provide any information necessary to implement clause (i) without requiring a request
			 from the borrower.
							
							(B)
							Reports
							
								(i)
								Plan
								Not later than 90 days after the date of the enactment of the Servicemember Higher Education Protection Act, the Secretary shall submit to the appropriate committees of Congress a report that
			 includes a plan to implement the accrual of  interest provision described
			 in subparagraph (A).
							
								(ii)
								Follow-up Report
								If the Secretary has not implemented the accrual of interest provision described in
			 subparagraph (A) by the date that is  1
			 year after the date of enactment of the Servicemember Higher Education Protection Act, the Secretary shall submit, by such date, a report that includes an explanation of why
			 such provision has not been implemented and a description of any
			 legislative changes that are necessary to allow for the  implementation of
			 such provision.
							; and
			
				(3)
				in paragraph (4), by striking who qualifies as an eligible military borrower under this subsection and inserting described in paragraph (1).
			
			9.
			National Student Loan Data System
			
				(a)
				Amendment to the Higher Education Act of 1965
				Subsection (h) of section 485B (20 U.S.C. 1092b(h)) is amended to read as follows:
				
					
						(h)
						Integration of databases
						
							(1)
							In General
							The Secretary shall integrate the National Student Loan Data System with the Federal Pell Grant
			 applicant
			 and recipient databases as of January 1, 1994, and any other databases
			 containing information on participation in programs under this title.
						
							(2)
							Department of Defense Information
							
								(A)
								In General
								In order to incorporate the military and veteran status of borrowers into the National Student Loan
			 Data System, the Secretary shall integrate the National Student Loan Data
			 System with information from—
								
									(i)
									the Department of Defense, including the Defense Manpower Data Center; and
								
									(ii)
									the Department of Veterans Affairs, including data about  veterans who are eligible for educational
			 assistance under laws administered by the Secretary of Veterans Affairs.
								
								(B)
								Memoranda of understanding
								The Secretary shall enter into any memoranda of understanding or other agreements that are
			 necessary to carry out this paragraph.
							.
			
				(b)
				Reports
				
					(1)
					Plan
					Not later than 90 days after the date of the enactment of this Act, the Secretary of Education
			 shall submit to the appropriate committees of Congress a report that
			 includes a plan to implement the Department of Defense data integration
			 provision described under section 485B(h)(2) of the Higher Education Act
			 of 1965, as amended by this section.
				
					(2)
					Follow-up Report
					If the Secretary of Education has not implemented the Department of Defense data integration
			 provision described under section 485B(h)(2) of the Higher Education Act
			 of 1965, as amended by this section, by the date that is 1 year after the
			 date of
			 enactment of
			 this Act, the Secretary of Education shall submit, by such date, a report
			 that includes an explanation of why such provision has not been
			 implemented and a description of any legislative changes that are
			 necessary to allow for the  implementation of such provision.
				
			10.
			Program participation agreements
			Section 487(a) is amended by adding at the
			 end the following:
			
				
					(30)
					In the case of an institution that enrolls during an academic year more than 100 students who are
			 veterans, the institution shall
			 certify that the institution has developed and implemented a plan to
			 ensure the success of veterans at that institution.   To the extent
			 practicable, the institution shall make the plan, and associated
			 policies, public and accessible to students who are veterans.	Such plan
			 shall include the following:
					
						(A)
						The designation of certain faculty or staff at the institution who will serve as a point of contact
			 for veterans—
						
							(i)
							within campus offices, including the admissions office; and
						
							(ii)
							during any orientation process for newly enrolled students.
						
						(B)
						The establishment of a working group that will be responsible for veterans' issues.
					
						(C)
						A description of disability services that are available to meet the needs of disabled students who
			 are veterans.
					
						(D)
						A plan for how the institution will identify students who are veterans through the application
			 process, or through other processes, to provide better assistance in the
			 receipt of educational
			 assistance under laws administered by the Secretary of Veterans Affairs or
			 the Secretary of Defense.
					
						(E)
						A description of how the institution will evaluate and maximize the number of credits students can
			 receive from military training and service.
					.
		
			11.
			Extending the protections for student loans for active duty borrowers
			Section 493D (20 U.S.C. 1098f) is amended—
			
				(1)
				in the section heading, by inserting and protections for active duty borrowers before the period at the end;
			
				(2)
				by redesignating subsection (b) as subsection (c); and
			
				(3)
				by inserting after subsection (a) the following:
				
					
						(b)
						Use of information
						
							(1)
							In general
							The Secretary shall utilize information the Secretary  receives regarding the active duty
			 status of borrowers from the
			 Secretary of Defense for any purpose under this title	to ensure that the
			 interest rate charged on any  loan made under part D of
			 title IV for borrowers who are subject to  section
			 207(a)(1) of the Servicemembers
			 Civil
			 Relief Act (50 U.S.C. App. 527(a)(1)) does not exceed the maximum interest
			 rate set forth in such section.
						
							(2)
							SCRA interest rate limitation notice requirements
							The submittal by the Secretary of Defense to the Secretary of Education of information that informs
			 the Secretary of Education that an individual with a
			 student loan under part D of title IV has been or is being
			 called to military service (as defined in section 101 of the
			 Servicemembers Civil Relief Act (50 U.S.C. 511)) shall be considered, for
			 purposes of subjecting such student loan to the provisions of section 207
			 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527), provision by
			 the borrower to the creditor of written notice and a copy of military
			 orders as described in subsection (b)(1) of such section.
						
							(3)
							Procedures
							Not later than 180 days after the date of enactment of the Servicemember Higher Education Protection Act, the Secretary, in consultation with the Department
			 of Defense, shall establish a procedure to implement
			 this subsection.
						. 
			
			12.
			Modification of limitation on rate of interest on student loans during and immediately after period
			 of military service
			
				(a)
				Extension of period of applicability of limitation on rate of interest on student loans incurred
			 before service
				Section 207(a)(1) of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 527(a)(1)) is amended—
				
					(1)
					in subparagraph (A), by inserting or a student loan after nature of a mortgage; and
				
					(2)
					in the paragraph heading,
			 by inserting on debt
			 incurred before service after Limitation to 6
			 percent.
				
				(b)
				Debt entered into during military service To consolidate or refinance
			 student
			 loans incurred before military service
				Subsection (a) of section 207 of such Act (50 U.S.C. App. 527) is amended—
				
					(1)
					by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
				
					(2)
					by inserting
			 after paragraph (1) the following new paragraph (2):
					
						
							(2)
							Limitation to 6
				percent on debt incurred during service to consolidate or refinance
			 student
				loans incurred before service
							An obligation or liability bearing
				interest at a rate in excess of 6 percent per year that is incurred
			 by a
				servicemember, or the servicemember and the servicemember's spouse
			 jointly,
				during military service to consolidate or refinance one or more
			 student loans
				incurred by the servicemember before such military service shall
			 not bear an
				interest at a rate in excess of 6 percent during the period of
			 military
				service and one year thereafter.
						;
				
				
					(3)
					in paragraph (3),
			 as redesignated by paragraph (1) of this subsection, by inserting or
			 (2) after paragraph (1); and
				
					(4)
					in paragraph (4),
			 as so redesignated, by striking paragraph (2) and inserting
			 paragraph (3).
				
				(c)
				Implementation
			 of limitation
				Subsection (b) of such section is amended—
				
					(1)
					in paragraph (1),
			 by striking the interest rate limitation in subsection (a) and
			 inserting an interest rate limitation in paragraph (1) or (2) of
			 subsection (a); and
				
					(2)
					in paragraph
			 (2)—
					
						(A)
						in the paragraph
			 heading, by striking as of
			 date of order to active duty; and
					
						(B)
						by inserting
			 before the period at the end the following: in the case of an obligation
			 or liability covered by subsection (a)(1), or as of the date the
			 servicemember
			 (or servicemember and spouse jointly) incurs the obligation or liability
			 concerned under subsection (a)(2).
					
				(d)
				Student loan
			 defined
				Subsection (d) of such section is amended by adding at
			 the end the following new paragraph:
				
					
						(3)
						Student
				loan
						The term student loan means the
				following:
						
							(A)
							A Federal student
				loan made, insured, or guaranteed under title IV of the Higher
			 Education Act of
				1965 (20 U.S.C. 1070 et seq.).
						
							(B)
							A private student
				loan as that term is defined in section 140(a) of the Truth in
			 Lending Act (15
				U.S.C.
				1650(a)).
						.
			
			13.
			Working group on improvement of resources available to members of the Armed Forces and their
			 spouses in using tuition assistance programs of the Department of Defense
			
				(a)
				Working group required
				The Secretary of Defense, the Secretary of Education, the Secretary of Veterans Affairs, and the
			 Director of the Bureau of Consumer Financial Protection shall jointly, and
			 in consultation with the heads of such other departments and agencies of
			 the Federal Government as such officials consider appropriate, establish
			 and maintain a working group to assess and improve the resources available
			 to education service officers and other personnel of the Federal
			 Government who provide assistance to members of the Armed Forces and their
			 spouses in using or seeking to use the tuition assistance programs of the
			 Department of Defense.
			
				(b)
				Resources
				In improving resources as described in subsection (a), the working group shall provide for the
			 inclusion of the following in such resources:
				
					(1)
					Information on the benefits and protections for members of the Armed Forces and their dependents
			 provided in this Act and the amendments made by this Act.
				
					(2)
					Consumer information, resources, and tools created and maintained by the working group	pursuant to
			 this section.
				
					(3)
					Information on the availability of consumer protection measures, including the complaint system
			 established pursuant to Executive Order 13607 (77 Fed. Reg. 25861;
			 relating to establishing principles of excellence for educational
			 institutions serving servicemembers, veterans, spouses, and other family
			 members).
				
					(4)
					Such other information or resources as the working group considers appropriate.
				14.Exception for Servicemembers Civil Relief ActSection 428(d) (20 U.S.C. 1078(d)) is amended by striking “section 207 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 527)” and inserting “the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 501 et seq.)”.
